Citation Nr: 0308405	
Decision Date: 05/05/03    Archive Date: 05/15/03

DOCKET NO.  98-01 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Evaluation of post-traumatic stress disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel




INTRODUCTION

The veteran had active military service from September 1967 
to April 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

In a June 2002 statement, the veteran raised the issue of 
entitlement to an increased disability rating for bilateral 
hearing loss.  This matter is therefore referred to the RO 
for appropriate action.  


FINDINGS OF FACT

1.  For the period prior to July 17, 2002, the veteran's PTSD 
was manifested by symptoms including sleep impairment, 
anxiety, depressed mood, occasional panic attacks, slight 
impairment of abstract thinking and some difficulty in 
establishing and maintaining effective work and social 
relationships, but not by symptoms such as impairment in 
thought processes or communication, impairment of memory, 
inappropriate behavior, difficulty in performing activities 
of daily living, disorientation, speech which is illogical, 
obscure or irrelevant, near continuous panic or depression, 
impaired impulse control, difficulty in adapting to stressful 
circumstances, inability to establish and maintain effective 
relationships, or other symptoms productive of total 
occupational and social impairment, or occupational and 
social impairment in most areas.

2.  For the period from July 17, 2002, the veteran's PTSD is 
manifested by total occupational impairment.




CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 percent 
for PTSD for the period prior to July 17, 2002, have not been 
met.  38 U.S.C.A. § 1155 (West 2002);  38 C.F.R. §§ 4.7, 
4.130, Diagnostic Code 9411 (2002). 

2.  The criteria for a 100 percent evaluation for PTSD for 
the period from July 17, 2002, have been met.  38 U.S.C.A. § 
1155 (West 2002);  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 
9411 (2002); Fenderson v. West, 12 Vet. App. 119 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of the veteran's 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), was signed into law.  This 
liberalizing law is applicable to the veteran's claim.  See 
Holliday v. Principi, 14 Vet. App. 280 (2001) (the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  But see Dyment v. 
Principi, 287 F.3d 1377 (2002) ("the inference is nearly 
inescapable that section 3(a) of the VCAA ... was not intended 
to be given retroactive effect").  

On August 29, 2001, VA promulgated final regulations to 
implement the provisions of the VCAA.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2002)).  Except for 
revisions pertaining to claims to reopen based on the 
submission of new and material evidence, which in any event 
are not applicable in the instant case, the final regulations 
are effective November 9, 2000, and "merely implement the 
VCAA and do not provide any rights other than those provided 
by the VCAA."  See 66 Fed. Reg. at 45,629.

After review of the record, the Board concludes that VA's 
duties under both the VCAA and the new regulations have been 
fulfilled.

The record reflects that the veteran was provided with notice 
of the August 1997 rating decision which granted service 
connection for PTSD, assigning a 30 percent evaluation 
therefor.  In response to his notice of disagreement with the 
rating decision, the veteran was provided with a statement of 
the case in December 1997 which notified him of the issue 
addressed, the evidence considered, the adjudicative action 
taken, the decision reached, the pertinent law and 
regulations, and the reasons and bases for the decision.  The 
veteran thereafter perfected his appeal of this issue.  The 
Board notes that the veteran was advised in a December 1997 
correspondence of the evidence necessary to substantiate his 
claim, and that he was requested in December 1998 to identify 
any sources of treatment for his PTSD and provided with the 
forms for authorizing VA to obtain any such records 
identified.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In addition, the record reflects that the veteran 
was specifically notified in a November 2001 supplemental 
statement of the case (SSOC) of the regulations implementing 
the VCAA.

In November 2002, the Board undertook additional development 
with respect to the issue on appeal pursuant to authority 
granted by 67 Fed. Reg. 3099, 3104 (Jan. 23, 2002) (codified 
at 38 C.F.R. § 19.9(a)(2) (2002)).  As a result of the 
referenced development actions, VA treatment records for 
February 2001 to March 2003 were added to the record.  In 
April 2003, the Board provided the veteran and his 
representative with copies of the referenced treatment 
records and afforded them a period of 60 days in which to 
present any further evidence or argument in connection with 
his claim.  See 38 C.F.R. § 20.903(b) (2002).  Later in April 
2003, the veteran's representative presented additional 
argument in connection with the instant appeal.  

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has no outstanding or unmet 
duty to inform the veteran that any additional information or 
evidence is needed.  The Board concludes that the statement 
of the case and supplemental statements of the case informed 
the veteran of the information and evidence needed to 
substantiate his claim.  Moreover, and as noted above, the 
November 2001 SSOC notified the veteran as to which evidence 
would be obtained by him and which evidence would be 
retrieved by VA.  It is clear from submissions by and on 
behalf of the veteran that he is fully conversant with the 
legal requirements in this case.

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant 
sources identified by the veteran were obtained by the RO.  
In this regard the Board notes that the veteran reported at 
his March 2001 examination that he had sought counseling for 
emotional problems beginning in January 2001 at the Six 
Counties Mental Health Center, records for which are not on 
file.  In November 2002 the Board requested that the veteran 
authorize VA to obtain records from the referenced facility, 
as well as from a Mansfield, Ohio facility also mentioned at 
one point by the veteran, but he responded in December 2002 
that there were no outstanding private medical records 
pertinent to his claim.  He also indicated that he would 
assume responsibility for obtaining any records from the Six 
Counties Mental Health Center.  The Board notes that the 
veteran in December 2000 reported receiving treatment for 
PTSD by a Dr. H.Y. for the period from September 1988 to 
December 1999; records from the referenced physician for the 
period mentioned are on file, although they do not record any 
treatment for PTSD.  The record also reflects that the 
veteran has been afforded VA examinations of his disability 
on several occasions.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran will not be prejudiced 
as a result of the Board proceeding to the merits of the 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2002) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
veteran's service-connected PTSD.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2002).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2002).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson v. West, 12 Vet. App. 119 (1999), it was held that 
evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then-current severity of the disorder.  
Compare Francisco, supra.  In Fenderson, the United States 
Court of Appeals for Veterans Claims (Court) also discussed 
the concept of the "staging" of ratings, finding that, in 
cases where an initially assigned disability evaluation has 
been disagreed with, it was possible for a veteran to be 
awarded separate percentage evaluations for separate periods 
based on the facts found during the appeal period.

Factual background

Briefly, as noted in the Introduction, the veteran's period 
of service ended in April 1969.  Service connection for PTSD 
was granted in August 1997, evaluated as 30 percent disabling 
effective May 14, 1997.  The evaluation assigned the 
disability was increased to 50 percent disabling in November 
2001, and the RO concomitantly determined that the proper 
effective date for the grant of service connection for PTSD, 
and for the assignment of a 50 percent evaluation therefor, 
was April 29, 1997.  The 50 percent evaluation has remained 
in effect since that time.

Service medical records disclose that the veteran reported, 
at his examination for discharge, a history of frequent 
trouble sleeping; depression or excessive worry; loss of 
memory or amnesia; and nervous trouble.

In several statements on file, the veteran reported that his 
PTSD symptoms included sleeping difficulties, anxiety 
attacks, memory and concentration problems, difficulty with 
interpersonal relationships, impaired social skills, and 
feelings of guilt.  He also reported experiencing 
irritability and depression, as well as an exaggerated 
startle response.  The veteran indicated that he had an 
inability to interact with his family members and that he 
isolated himself from normal social contact.  He also 
indicated that he had little tolerance for stress in the 
workplace.

On file are VA treatment records for February 1985 to March 
2003.  The records for February 2001 to July 17, 2002, in 
particular include mental health therapy notes indicating 
that the veteran's psychiatric complaints included anxiety, 
feelings of guilt and grief, daily thoughts of his service 
experiences, and a startle reaction.  The veteran also 
indicated that he avoided reminders of Vietnam and that he 
tended to isolate himself.  The veteran reported that he 
functioned well at work, although he would become more 
anxious as he went home.  He indicated that he trusted his 
wife and did things with her.  The records show that the 
veteran attended a reunion of service comrades in May 2001 
which went well, except for a panic attack experienced by the 
veteran; he met again with a service comrade around August 
2001.  The therapist noted that the veteran appeared 
emotionally constricted when talking about his service 
experiences.  A November 15, 2001, therapy note indicates 
that the veteran reported experiencing difficulty with 
relaxing as well as problems with sleeping and nightmares.  
The veteran was next seen in therapy on July 17, 2002, at 
which time he reported that he had quit his job because he 
was unable to tolerate listening to other veterans speak of 
their war experiences.  He also indicated that he had been 
bothered by a co-worker's ability to take unauthorized 
absences without consequence.  He reported that just before 
he quit his job he had increased his consumption of alcohol 
and was experiencing a worsening of his anxiety symptoms.  
The therapist noted that the current psychiatric symptoms 
experienced by the veteran were worse than they had appeared 
in prior therapy sessions, and she referred the veteran for 
psychiatric evaluation.

VA treatment notes from July 17, 2002 to February 2003 show 
that the veteran was psychiatrically treated for his PTSD.  
The veteran reported quitting his job and indicated that he 
often had not felt like working.  He explained that his job 
had become too difficult because the position involved 
listening to other veterans discuss their service 
experiences.  The veteran indicated that since leaving his 
position, he stayed at home and cared for his animals.  He 
indicated that his wife had recently left him.  The veteran 
reported that he frequently consumed alcohol and experienced 
problems including a depressed mood and thoughts of suicide, 
although he did not report any suicidal intent or plan, and 
his treating physicians indicated that he was not suicidal.  
On mental status examination the veteran was alert and his 
thought processes were logical.  He presented as clean and 
fairly groomed, and no speech abnormalities were identified.  
His affect ranged from appropriate to anxious and depressed.  
The veteran's diagnoses included PTSD, dysthymic disorder and 
alcohol abuse, and he was assigned Global Assessment of 
Functioning (GAF) scores ranging from 35 to 40.

On file is the report of July 1997 VA fee basis examination, 
at which time the veteran complained of constant anxiety and 
nervousness, as well as sleep problems, nightmares and 
flashbacks that were sometimes triggered by reminders of 
Vietnam.  He reported that he had been married four times and 
that he lived with his current wife and his two sons.  He 
indicated that he performed his own activities of daily 
living and engaged in hobbies.  The veteran reported a 
history of frequent alcohol consumption.  He indicated that 
he had worked in a steel factory for thirteen years, and then 
as a veterans representative for the state of Ohio (his 
current job) for the past fifteen years.  On mental status 
examination the veteran was oriented, with good personal 
hygiene, dressing and grooming.  His speech and thought 
processes were brief, but relevant, and his thought content 
was non-delusional.  His mood and affect were anxious.  He 
denied any past or present paranoia, hallucinations, suicidal 
ideation or homicidal ideation, and his concentration and 
attention span were fair.  His reasoning and proverb 
interpretations were concrete but his memory was fairly 
intact.  The veteran denied any significant disturbance of 
energy, motivation or appetite, and his judgment was good.  
The veteran was diagnosed with PTSD and with continuous 
alcohol abuse, and he was assigned a GAF score of "61-65".

On file is the report of a January 1999 VA examination, at 
which time the veteran complained of anxiety, nervousness, 
depression, sleep problems, nightmares once every two weeks, 
panic attacks, concentration difficulties, occasional 
irritability, recurrent and increasingly distressful 
recollections of Vietnam, and an exaggerated startle 
response.  The veteran indicated that he avoided reminders of 
Vietnam, but that one of his co-workers continually talked 
about his service experiences.  He indicated that he 
experienced an inability to record important aspects of 
Vietnam, and he also reported a long history of alcohol 
abuse.  The veteran indicated that he had worked for thirteen 
years in a steel mill, for two years as a bus driver, and for 
the last sixteen years as a veterans representative for the 
state of Ohio.  On mental status examination the veteran 
presented as alert and oriented, with fair personal hygiene 
and grooming.  He was coherent and relevant, and his affect 
was appropriate.  He denied any suicidal or homicidal 
ideations, or any hallucinations or delusions, and his 
memory, insight and judgment were all considered fair.  No 
impairment in concentration was identified.  The examiner 
diagnosed the veteran with PTSD, as well as with alcohol, 
marijuana, speed and nicotine dependence.  The examiner 
assigned the veteran a GAF score of 60.

Of record is the report of a March 2001 VA fee basis 
examination.  The veteran at that time reported symptoms 
including anxiety, nervousness, flashbacks and self 
medication by drinking alcohol; he noted that his symptoms 
had worsened following a reunion with some fellow soldiers 
over the internet, and he indicated that he planned to attend 
a reunion in person.  The veteran also reported experiencing 
sleep difficulties with frequent nightmares, and indicated 
that the sounds of gunfire and helicopters caused him extreme 
anxiety which bordered on panic attacks.  He indicated that 
his concentration was impaired, and that this affected his 
work.  He also reported that he was depressed, although not 
suicidal.  The veteran reported that he engaged in hobbies 
such as hunting.  With respect to his family relationships, 
the veteran reported that he had been married four times, and 
that he had an average relationship with his three children.  
With respect to his occupation, the veteran reported that he 
had been employed full time for the past eighteen years and 
that he liked his job, although he did report experiencing 
minor conflicts with a particular co-worker that were limited 
to verbal confrontations; he denied any history of violent 
behavior.  He indicated that he worked with veterans, and 
that his job triggered memories of his own service.  He 
reported that he recently started receiving counseling for 
complaints of a depressed mood, anxiety, frequent flashbacks 
and nightmares.

On mental status examination, the veteran was alert and 
oriented, and was casually dressed and groomed.  He exhibited 
some mild psychomotor retardation but no purposeless 
movements or inappropriate behavior was noted.  The veteran's 
speech was not pressured or incoherent, and he denied any 
abnormal perceptions; no delusional or paranoid thinking was 
appreciated and his thought processes were logical, coherent, 
systematic, well organized and future-oriented.  The 
veteran's mood was depressed and his affect flat, blunted, 
restricted and appropriate.  He denied any suicidal or 
homicidal ideation.  His ability to abstract was slightly 
impaired and concrete.  His insight was minimal, but his 
judgment was intact.  The examiner diagnosed the veteran with 
severe PTSD, as well as with severe alcohol dependence.  The 
examiner assigned the veteran a GAF score of 55-60, but 
estimated the veteran's GAF score to be 65-70 when his 
symptoms were less fulminant.

The examiner noted in summary that the veteran re-experienced 
his stressor events on an almost daily basis, with intrusive 
recollections, nightmares, and intense psychological distress 
when exposed to reminders of Vietnam.  The examiner noted 
that the veteran persistently avoided gunfire and helicopters 
and had marked anhedonia, hypervigilance and feelings of 
detachment and estrangement from others.  The examiner also 
noted that the veteran had a restrictive range of affect as 
well as difficulty sleeping and concentrating.  The examiner 
indicated that the veteran was exposed on an almost daily 
basis through his job to reminders of Vietnam.  The examiner 
noted that the veteran had maintained gainful employment for 
many years, that he liked his job, and that he had a 
satisfactory job performance.  The examiner nevertheless 
concluded that the veteran's PTSD significantly impaired his 
work in that he was constantly reminded of Vietnam, had 
impaired concentration, and experienced some irritability 
toward a co-worker.  The examiner noted that the veteran's 
alcohol abuse was contributing to his depression, anxiety and 
overall level of functioning, and that he might be self-
medicating.

Analysis

The RO rated the veteran's PTSD under 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  The Board notes that effective 
November 7, 1996, VA revised the criteria for diagnosing and 
evaluating psychiatric disabilities.  61 Fed. Reg. 52695 
(1996).  Since the effective date for the award of service 
connection for PTSD was not until April 1997, only the 
current criteria for rating PTSD are applicable. 

Under Diagnostic Code 9411, a 50 percent evaluation is 
warranted for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and  hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 100 percent evaluation is warranted for 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

The Board notes that while the veteran has at times been 
diagnosed with other disorders such as substance abuse, it is 
not clear from the record which of the veteran's psychiatric 
symptoms are attributable to his service-connected 
psychiatric disability and which are instead attributable to 
any non-service-connected psychiatric disorders.  
Unfortunately, there is no medical opinion of record that 
adequately addresses which psychiatric symptoms are not 
associated with the veteran's service-connected disorder.  
Accordingly, the Board, in addressing the proper evaluation 
assignable for the veteran's service-connected psychiatric 
disability, will consider all of the veteran's psychiatric 
symptoms as if they are a part of the veteran's service-
connected disorder.  See Mittleider v. West, 11 Vet. App 181 
(1998). 

After reviewing the record, the Board concludes that the 
veteran is not entitled to a rating in excess of 50 percent 
for PTSD for the period prior to July 17, 2002, but that he 
is entitled to a 100 percent rating for PTSD for the period 
from July 17, 2002.

With respect to the period prior to July 17, 2002, the record 
reflects that the veteran's psychiatric symptoms included 
constant anxiety productive of occasional panic attacks, as 
well as sleep impairment with nightmares, occasional 
depression, slightly impaired abstract thinking, some 
impairment of concentration and some difficulty in 
establishing and maintaining effective work and social 
relationships.  Notably, however, the evidence shows that the 
veteran's PTSD was not productive of occupational and social 
impairment due to symptoms such as impaired judgment or 
memory; suicidal ideation; obsessional rituals; impairment in 
thought processes or communication or speech which was 
intermittently illogical, obscure, or irrelevant; delusions 
or hallucinations; grossly inappropriate behavior; near-
continuous panic or depression; impaired impulse control; 
disorientation; impairment in the ability to perform 
activities of daily living; difficulty in adapting to 
stressful circumstances; or inability to establish and 
maintain effective relationships.  While the veteran reported 
experiencing constant anxiety as well as panic symptoms at 
the sound of gunfire or helicopters, there is no indication 
that any panic attacks occurred on even a near continuous 
basis.  Moreover, while the veteran's mood was described as 
depressed and he as anhedonic at his March 2001 VA 
examination, depression was not noted on his other 
examinations, he denied any disturbances of motivation on VA 
examination in July 1997 and none of the other medical 
evidence for the period prior to July 2002 references any 
anhedonia.  The record also reflects that the veteran 
consistently denied any suicidal ideation prior to July 2002.

While the veteran has reported experiencing memory problems, 
including an inability to record important aspects of his 
experiences in Vietnam, VA examinations have consistently 
demonstrated the absence of any memory impairment.  Moreover, 
although the veteran did demonstrate concrete thinking on VA 
examinations in July 1997 and March 2001, his ability to 
abstract was nevertheless described as only slightly 
impaired.  The Board notes that the March 2001 examiner 
concluded that the veteran exhibited some impairment in 
concentration, but points out that the mental status findings 
reported by the examiner are negative for any reference to 
concentration difficulties, and no other examiner has 
identified the presence of any impairment in concentration.  
Assuming the presence of some impairment of concentration, 
however, the Board notes that the veteran nevertheless 
admittedly was able to function satisfactorily at work.  

Although the veteran reported symptoms including flashbacks, 
no evidence of hallucinations or delusions were been 
identified on examination, he consistently presented as 
alert, and his thought processes were described as coherent 
and his judgment as adequate.  The record additionally 
reflects that despite the presence of an exaggerated startle 
reflex, the veteran's behavior was not considered 
inappropriate.  The Board notes that the veteran reported, at 
his March 2001 examination, a history of confronting a 
particular co-worker.  Notably, however, the veteran 
indicated that the confrontations were minor and verbal in 
nature only, and he has denied any homicidal ideation or any 
history of violence.  

The Board notes that the veteran reported having little 
tolerance for stress in the workplace and that the March 2001 
examiner concluded that the veteran's PTSD caused significant 
impairment in his ability to work.  The Board points out, 
however, that the veteran was steadily employed on a full-
time basis for many years, and that he reported to his March 
2001 examiner that despite his psychiatric difficulties he 
liked his job and had a satisfactory performance record.  
Moreover, while the March 2001 examiner described the 
veteran's PTSD as significantly impairing his job, the 
examiner himself assigned GAF scores ranging from 60 to 70.  
GAF scores ranging between 51 to 60 reflect more moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  GAF scores ranging from 
61 to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  See 
generally, Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); 
Richard v. Brown, 9 Vet. App. 266 (1996) (citing the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS (4th ed.), p. 32) (DSM-IV).   

The Board also notes that the veteran reported experiencing 
difficulty in maintaining interpersonal relationships.  The 
record reflects, however, that while he has been married four 
times, prior to July 2002 he reported that his relationship 
with his current wife and his children were satisfactory, and 
he indicated that he trusted and engaged in activities with 
his wife.  Moreover, the veteran attended a reunion with his 
service comrades and continued a relationship with at least 
one of those comrades.

In light of the above, the Board concludes that the evidence 
does not show total occupational or social impairment, or 
even occupational or social impairment with deficiencies in 
most areas.  Accordingly, the Board concludes that an 
evaluation in excess of 50 percent for PTSD for the period 
prior to July 17, 2002, is not warranted.

The Board notes that the veteran's representative has argued 
that the veteran's PTSD must be rated on the basis of the 
symptoms by which it is defined in the DSM-IV.  This argument 
was considered and rejected by the Court in Mauerhan v. 
Principi, 16 Vet. App. 436, 441-43 (2002).

With respect to the period from July 17, 2002, the record 
reflects that the veteran first reported to his therapist on 
that date that he quit his job, at which time the therapist 
specifically noted that the veteran's psychiatric symptoms 
had worsened in severity from prior therapy sessions, and 
that referral for psychiatric treatment was warranted.  The 
record reflects that the veteran was thereafter 
psychiatrically evaluated, at which time he reported symptoms 
including suicidal thoughts (without intention or plan), and 
indicated that he left his job because he found it too 
difficult to listen to other veterans discuss their service 
experiences.  He also reported that his wife had recently 
left him.  While his treating physicians did not specifically 
conclude that he was unemployable, they assigned the veteran 
GAF scores ranging from 35 to 40.  GAF scores ranging between 
31 and 40 reflect some impairment in reality testing or 
communication (e.g. speech is at times illogical, obscure, or 
irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g. depressed man avoids friends, neglects family, and is 
unable to work).

In view of the veteran's unemployment since July 17, 2002, 
the documented increase in severity of his psychiatric 
symptomatology since that date, and the assignment of GAF 
scores since July 2002 consistent with the neglect of family 
and the inability to work, the Board is satisfied that the 
veteran's PTSD is productive of total occupational and social 
impairment for the period from July 17, 2002.  Accordingly, 
the Board concludes that a 100 percent disability rating for 
the veteran's service-connected PTSD for the period from July 
17, 2002, is warranted.  See Fenderson, supra.

The Board has considered whether the case should be referred 
for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (2002) with respect to the period prior to July 
17, 2002.  Although the March 2001 examiner concluded that 
the veteran's PTSD significantly impacted on his job, the 
record for the period in question reflects that the veteran 
was employed on a steady basis for many years, and that he 
reported having a satisfactory performance record.  The Board 
also points out that the veteran identified only one person 
(a co-worker) at his former job with whom he engaged in 
confrontations, and that the confrontations were minor and 
verbal in nature only.  He has not alleged that he missed any 
work on account of his PTSD, or adduced any evidence 
demonstrating that his PTSD otherwise adversely affected his 
employment for the period prior to July 17, 2002.  Moreover, 
the veteran's examining physicians assigned him GAF scores 
that do not suggest marked interference with employability.

In addition, there is no evidence for the period prior to 
July 17, 2002, that the veteran's psychiatric disability had 
necessitated frequent periods of hospitalization or that the 
manifestations of the disability were unusual or exceptional.  
Therefore, the Board finds that the criteria for submission 
for an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) for the period prior to July 17, 2002, are not 
met.  See Bagwell v. Brown, 9 Vet. App. 237 (1996); Floyd v. 
Brown, 9 Vet. App. 88 (1996) ; Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). 

In sum, the veteran is not entitled to an evaluation higher 
than 50 percent for his service-connected PTSD for the period 
prior to July 17, 2002, but is entitled to a 100 percent 
rating for his PTSD for the period from July 17, 2002.  The 
Board notes that the RO has assigned an effective date of 
April 29, 1997 for the grant of service connection for the 
veteran's PTSD.  The Board has reviewed the evidence on file 
and concludes that the veteran has evidenced no more than a 
50 percent level of severity for his condition for the period 
prior to July 17, 2002.  See Fenderson v. West, 12 Vet. App. 
119 (1999). 


ORDER

Entitlement to a rating in excess of 50 percent for PTSD for 
the period prior to July 17, 2002, is denied.

Subject to the controlling regulations applicable to the 
payment of monetary benefits, a 100 percent evaluation for 
PTSD for the period from July 17, 2002, is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

